DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 9/2/2021), applicant’s arguments (filed 9/2/2021, pages 7-9) have been fully considered and are persuasive.  Accordingly, the 102 rejection of claims 1-3, 11, and 13-15, and the 103 rejection of Claims 4-6 and 12 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-12, 14-15, and 17 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a near-eye display apparatus comprising “wherein the plurality of sub-illumination regions comprising a central sub-illumination region and a plurality of edge sub-illumination regions, and the plurality of edge sub-illumination regions collectively surround the central sub-illumination region, wherein a range of the exit angle of the sub-image beam located in the central sub-illumination region and a range of the exit angle of the sub-image beams located in the plurality of edge sub-illumination regions are about 0 degree ±10 degrees”, along with other claim 
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a near-eye display apparatus comprising “wherein the light deflecting device comprises first liquid and second liquid, a refractive index of the first liquid is different from a refractive index of the second liquid, and each of the plurality of sub-image beams is refracted to the at least one eye after sequentially passing through the first liquid and the second liquid”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872